Citation Nr: 0124410	
Decision Date: 10/10/01    Archive Date: 10/12/01

DOCKET NO.  99-21 938A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for Parkinson's disease as a result of prescribed medication 
during Department of Veterans Affairs treatment of major 
depression with suicidal ideation.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

William D. Teveri, Counsel



INTRODUCTION

The veteran served on active duty from January 1943 to 
January 1946.

This appeal arises from a February 1999 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Indianapolis, Indiana.

The Board notes that a February 1984 RO decision found the 
veteran to be incompetent.  In April 1984 the veteran's wife 
filed a VA Form 21-592 Request for Appointment of a 
Fiduciary, Custodian or Guardian.  In October 1998 the 
veteran's wife filed a Power of Attorney from the veteran to 
herself.  It does not appear that the RO has taken any action 
as to that matter.  Thus, the issue of appointment of a 
Guardian for the veteran, and of the proper appellant in the 
post-traumatic stress disorder claim noted below, and all 
other claims, is referred to the RO for appropriate action.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of this appeal has been obtained and the veteran 
has been properly notified of the elements necessary to grant 
his claims.

2.  The evidence does not show carelessness, negligence, lack 
of proper skill, error in judgment, or similar instance of 
fault on the part of VA health care providers in prescribing 
a course of treatment for the veteran's severe psychotic 
depression and suicide attempts, including prescribing 
medications.

3.  The evidence shows that both the veteran and his wife 
knowingly gave their express consent to prescribed 
medications which may have resulted in predicted side 
effects.


CONCLUSION OF LAW

Neither Parkinson's disease nor any other additional 
disability was proximately caused by VA treatment, including 
prescribed medications, during Department of Veterans Affairs 
treatment of major depression with suicidal ideation.  
38 U.S.C.A. §§ 1151, 5107 (West 1991 & Supp. 2001); 38 C.F.R. 
§ 3.358 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board notes that, on November 9, 2000, the Veterans 
Claims Assistance Act of 2000 (VCAA) became law.  The VCAA 
applies to all pending claims for VA benefits and provides 
that VA shall make reasonable efforts to assist a claimant in 
obtaining evidence necessary to substantiate the claimant's 
claim for a benefit under a law administered by VA.  The VCAA 
also provides that VA shall notify the claimant of any 
information, and any medical or lay evidence not previously 
provided to VA, which is necessary to substantiate the claim.  
In the instant case, the Board finds that VA has complied 
with the requirements of the statute.  The veteran has not 
identified any evidence which may be pertinent to his claim 
which the RO has not obtained and considered.  The RO and the 
Board have notified the veteran by way of the rating 
decision, statement of the case, supplemental statement of 
the case, and letters, of the requirements in law to 
establish entitlement to the benefit being sought.  In 
addition, the veteran was afforded VA examinations to 
determine his current mental and physical disabilities.  With 
regard to the adequacy of the examinations, the Board notes 
that the reports of the examinations reflect that the VA 
examiners recorded the veteran's past medical history, noted 
the veteran's current complaints, conducted examinations of 
the veteran, and rendered diagnoses.  For these reasons, the 
Board finds that the examinations were adequate for the 
stated purpose.  The Board also obtained an independent 
medical opinion as to the relationship between medication 
prescribed by VA health care providers for the veteran's 
major depression and his suicidal ideations.  The Board 
concludes that reasonable efforts were made by VA to obtain 
evidence necessary to substantiate the veteran's claim and 
that the notice provisions of the VCAA have been with.  The 
Board will, therefore, proceed to consider the veteran's 
claim on the merits.  See Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 3(a), 114 Stat. 2096-98 (2000) 
(to be codified at 38 U.S.C. §§ 5103, 5103A).

A January through March 1976 VA hospitalization report 
contains a history that the veteran had one previous 
psychiatric admission in October 1971 due to stress caused by 
a change in his job status as a railroad worker and the out 
of wedlock pregnancy of his daughter.  The report contained 
notations that the veteran was treated with electroconvulsive 
shock therapy (ECT) eleven times, with good results, and 
maintained on Mellaril, 50 milligrams as needed, among other 
medications, for the remainder of the hospitalization.  The 
report contained notations that the 1971 hospitalization was 
for two months, and that the veteran was discharged in 
December 1971, being felt to have developed much insight into 
his problems.  He was discharged on Mellaril and Tofranil, 
among other medications, with recommendations to see his 
local physician and to be followed up in a Mental Health 
Clinic.

The 1976 hospitalization report contained a history that the 
cause of this hospitalization was that the veteran had been 
found sitting with a rifle at his chest.  He reported that 
for the previous three weeks he had suffered from insomnia, 
anorexia and restlessness, which symptoms had not been 
improved with medication, and had tried to shoot himself, but 
couldn't do it.  He was admitted for psychotic depression.  
The 1976 report also contained a history that the veteran had 
been found "many times" during the 1976 hospitalization with 
sharp objects, trying to "scratch" at his throat while trying 
to commit suicide.  This report also contained notations that 
the veteran had been treated with eight more ECT treatments.  
The discharge diagnosis was endogenous depression, "for lack 
of etiological evidence coming to light as of yet."  The 
veteran was noted to show "some want of effort and some tardy 
motor behavior with little interaction with other patients or 
Ward Personnel."  His discharge medications were Tofranil, 
Navane, Colace, and Dalmane.

A February 1981 VA psychiatric examination report contained 
the veteran's history of the 1971 and 1976 hospitalizations, 
and indicated that marked improvement had been shown after 
each.  The report also contained notations that the veteran 
had been attending the Mental Health Clinic since that time, 
being seen once every six months, and that his medication at 
that time was Thioridazine and Imipramine.  The report 
contained the veteran's statement that the medication helped 
him some and that he had no side affects from the medication.  
The report also contains the veteran's statement denying any 
emotional problems prior to 1971, and retiring in January 
1976 on a disability pension.  The diagnosis was major 
affective disorder, unipolar, and the examiner indicated that 
the veteran was then suffering from mild to moderate 
depression, but was not psychotic or suicidal at that time.  
The veteran's physician also indicated that Tofranil was 
being discontinued, and that Elavil was being substituted in 
its place.

An April 1983 VA psychiatric evaluation report contains 
notations that testing of the veteran revealed significant 
brain dysfunctioning.  While the examiner indicated that the 
test results were consistent with a diagnosis of anxiety or 
depressive reaction with a personality disorder, that such a 
profile is often produced by persons who have an alcohol 
history, and that the veteran had indeed reported using 
alcohol heavily during the late 1960's and early 1970's, the 
examiner essentially concluded that a diagnosis, and 
therefore specific treatment, had to be deferred in order to 
do more testing of the veteran.  The report also contains 
notations that the veteran's wife, due to the veteran being 
prescribed antidepressant drugs, "feels that [the veteran] is 
now not nearly as depressed and does not show as many 
dysphoric or suicidal or sad behaviors, and he does seem to 
enjoy television and reading more  ... .  She also indicated 
that [the veteran] no longer seems to have the angry 
outbursts that he used to have."

An August 1983 statement by the Chief of the VA Mental 
Hygiene Clinic contains notations that psychological testing 
suggested the presence of significant brain dysfunctioning, 
that the findings were suggestive of mild to moderate diffuse 
encephalopathy, and that "[n]o treatable etiology was 
discovered."

A November 1983 statement by that same physician contained a 
notation that the veteran was incapable of managing his own 
funds and an Axis I psychiatric diagnosis of organic 
affective disorder and history of alcohol abuse.

An April 1984 VA treatment report contains notations that 
early signs of tardive dyskinesia (TD) had been noted, and it 
was explained to the veteran that it would not be reversible 
should his present medications be continued.  The veteran and 
his wife elected not to terminate or reduce the veteran's 
medications as this was the best the veteran had functioned 
in years.  Mellaril and Elavil were continued.

A VA Informed Consent For Anti-Psychotic Medication release 
form appears in the record, executed by both the veteran and 
his wife in October 1985.  This form, while not referencing 
Parkinson's disease, parkinsonism symptoms or specific drugs, 
did fully inform the veteran and his wife of potential side 
effects of anti-psychotic medication.  The last paragraph of 
that document states that the veteran (and by virtue of her 
signature, the veteran's wife) had read, received a copy of, 
and understood the explanation in the release, that anti-
psychotic medication was being used to treat the veteran's 
psychotic depression, and that the veteran (and again, by 
virtue of her signature, the veteran's wife) was willing to 
take the risk of Tardive Dyskinesia.

An April 1990 VA mental health clinic treatment report 
contains an Axis I psychiatric diagnosis of organic affective 
illness, alcohol abuse in remission, and early organic brain 
syndrome developing, probably secondary to the veteran's 
alcohol abuse, and an Axis II diagnosis of passive dependent 
personality disorder.  That report also contained a treatment 
plan that included decreasing the dosage of Mellaril in order 
to lessen the risk of Tardive Dyskinesia.

Another April 1990 VA treatment report contains the 
physician's statement that "[a]lthough I strongly suspect 
[that the veteran's] symptoms are due to [increased] 
depression, his long history of good response to 50 
[milligrams of] Mellaril [and] 100 [milligrams of] Elavil 
lead me to want to reinstate this routine and evaluate before 
trying new comb[inations]."  That report also contained a 
notation that "[The veteran and his] wife feel strongly that 
the problem was [the decreased] Mellaril [dosage]."  
(Emphasis added).

An April 1991 VA treatment report contains notations that the 
veteran was not doing well and that the veteran and his wife 
were noted to feel strongly that the problem was the reduced 
Mellaril.  The assessment was that the increased depression 
and long history of good response on the higher dose of 
Mellaril and the normal Elavil warranted the reinstatement of 
the former routine.  The veteran did not improve and the 
Mellaril dosage was reduced slightly.

A November 1991 VA treatment report contains notations that 
the veteran and his wife reported that he was doing well.  
The risks of TD were explained but Mellaril was continued 
because the veteran was doing well and had a history of 
psychotic episodes.

A November 1992 VA treatment report contains notations that 
the veteran's treating physician questioned the continued use 
of Mellaril because there had been no evidence of psychotic 
symptoms for years.

A March 1993 VA treatment report contains notations that the 
veteran's medications had been reduced with no reported 
difficulties and further reductions were to be made.  

An April 1993 VA treatment report contains notations that the 
veteran reported feeling better at the lower doses but that 
the veteran's wife decided to resume the medications.

Another April 1993 VA treatment report contains notations 
that the veteran said that he had done well in March but that 
his depression symptoms had returned when the medications 
were decreased.  Elavil was increased and Mellaril was 
continued at a low dose.

A May 1993 VA treatment report contains a notation that the 
veteran and his wife were both counseled as to the side 
effects of Mellaril and Amitriptyline, and that "[t]hey chose 
to resume these med[ications]."  This report also contained 
notations that the VA treating physician reduced the Elavil 
dosage, but that the veteran's wife increased it on her own, 
after which the veteran was noted to be doing better.

A VA Consent for Electroconvulsive Therapy (ECT) form, which 
was signed by the veteran and a witness in June 1993, 
contains a paragraph stating that the veteran requested the 
ECT, "including the administration of such medications deemed 
necessary or advisable in the judgment of the medical staff 
of the hospital that are involved in the performance of these 
treatments."  The form was also signed by three VA staff 
psychiatrists.

A June to July 1993 private hospitalization report contains 
notations that the veteran had been admitted by his wife 
because she felt that VA was going to treat the veteran again 
with ECT, and "she was not in favor of that."  The report 
also contained a history of the veteran being in a VA medical 
facility prior to transfer to the private hospital and having 
again attempted suicide while there.  The report contained a 
notation that the veteran was then on Mellaril, and that the 
treating physician was "reluctant to stop the Mellaril 
because [the veteran] had been on it for years and was 
psychotically depressed."  The report also, for the first 
time, contained notations that a neurology consult had 
concurred that Parkinsonism appeared to be present, 
increasing over the previous 3-4 years.  There was also a 
notation that "Mellaril may exacerbate the [extrapyramidal 
syndrome] symptoms.  However, it could be affecting it 
adversely; it is difficult to say.  In addition to his 
Elavil, if anything is helping this person, it would be its 
anti-cholinergic effect.  [The veteran] wished to start 
Symmetrel.  Later, after a second neurological consult, 
Aldopril was added.  The [veteran] still has a Parkinsonian 
tremor."  The physician also stated that "[n]ow is the time 
for us to consider as an outpatient what we should do with 
this Mellaril.  The Mellaril is there.  The [veteran] has had 
a psychotic depression.  Maybe he needs it.  On the other 
hand it sure is making his Parkinsonism worse.  Sometime in 
the future I would think it would have to be discontinued.  I 
favor discontinuing it after about three months of 
stabilization.  The Aldopril seems to be working.  ...  It may 
be beneficial as well for his depression.  ...  This is an 
interesting case in a person who has had recurrent 
depression.  I am sure his Parkinsonism is making it worse.  
It is interesting to know that I cannot find an organic cause 
for it with a CT scan, B12, thyroid and these have all been 
checked.  Therefore, with this in mind, I would continue 
treating this as he was before.  It may well be that Prozac 
could have been a better drug, but he was not on it a 
sufficient period of time."

An October 1993 VA treatment report contains notations that 
Mellaril was discontinued in that month.

A March 1994 VA treatment report contains notations that the 
veteran began to require hospital treatment and Elavil was 
increased.

A December 1994 VA treatment report contains notations that 
the veteran was doing better.

An April 1996 VA treatment report contains notations that the 
veteran was "still" working for the Salvation Army, and 
seemed to enjoy that.

An April 1997 VA treatment report contains a notation that 
the veteran was brought for treatment due to another suicide 
attempt.

An October 1998 letter from a former VA physician contains 
the history that the physician, a psychiatrist, was the 
veteran's VA physician from 1981 to 1991.  The physician 
noted that the veteran had been placed on Mellaril after the 
second ECT in 1976.  The physician stated that "[a]t the time 
I met [the veteran], I questioned whether or not he needed 
the Mellaril that he was on and whether or not his mood might 
substantially improve if the dose of the antidepressant was 
increased upwards.  Over the course of the next several 
months, I began to increase the Elavil dosage up and reduced 
the Mellaril dose until eventually the Mellaril was 
discontinued in its entirety.  I followed [the veteran] on 
the Elavil from 1981 until 1991 when I left the Veteran's 
Hospital and went into private practice.  From 1991 through 
1993, [the veteran] remained at the VA Hospital, where he was 
treated by other staff physicians.  Eventually, one of those 
physicians suggested that [the veteran] be taken off the 
Elavil and be put on Prozac, and within a short period of 
time he lapsed into a psychotic depression and was acutely 
suicidal."  After reporting the veteran's 1993 private 
hospitalization, which is noted above, the physician 
continued that at that time the veteran was started on 
Symmetrel, that Aldopril was later added, and that Elavil was 
restarted, which substantially improved the veteran's mood.

The physician continued that the veteran remained on Elavil 
for several years, doing fairly well, both with his 
Parkinsonism and his depression, but that, in the spring of 
1997, began to develop some medication side effects.  After 
an antidepressant blood level showed that the level of the 
antidepressant was a "bit high," the Elavil was reduced and 
the veteran began to deteriorate "from an emotional 
perspective."  The physician noted that the veteran was 
hospitalized in April 1997, at which time the treating 
physician took the veteran off Elavil and "tried him on 
Wellbutrin."  Unfortunately, according to the physician, the 
veteran "did not do well and within a week he held a knife to 
his throat to cut his throat."  The veteran was then 
readmitted to the private hospital, another course of ECT was 
undertaken, and his Parkinsonism was noted to show a marked 
deterioration.  The physician noted that at that time the 
veteran also developed a neurogenic bladder, probably 
secondary to his severe Parkinson's disease.  The physician 
reported that the veteran was placed on Effexor and "from the 
depression standpoint, did as well as could be expected.  
Unfortunately, he was actively hallucinating and higher 
dosages of an antidepressant led to increasing confusion, 
[while] lower dosages led to profound depression."  The 
physician concluded that the veteran "is totally disabled 
from his Parkinson's disease," and that the Mellaril, which 
the physician noted the veteran had been taking "for years 
because of his psychotic depression, ... may have been a 
contributing factor to the development of his Parkinson's 
disease."  Finally, the physician stated "[p]lease award him 
a service[-]connected disability for his parkinsonism."

An October 1998 statement from another private physician 
contains the history that this physician had treated the 
veteran since 1997, that the veteran's depression had been 
"stable and/or worsening" during this time, that his 
Parkinson's disease had been worsening during that time, and 
that the veteran was also suffering from dysphagia, benign 
prostatic hypertrophy, pneumonia, and ulcers of his foot.  
There was no discussion, however, of medication prescribed 
for the veteran while he was under VA medical care or 
thereafter.

In two October 1998 statements the veteran's wife discussed a 
medical publication on Parkinson's disease and the drug 
Thioridazine, which as noted above, was prescribed by VA 
physicians in 1981.  One statement contends that the veteran 
was prescribed Thioridazine for his major depression, and 
that "Thioridazine (tranquilizer) for [the veteran's] suicide 
mental condition is one drug which interferes with dopamine 
in the brain."  (Emphasis in original).  "[The veteran] was 
kept on this drug for to [sic] many years, and Parkinson 
appeared ... ."  (Emphasis in original).  The other statement 
simply contends that Thioridazine caused Parkinson's disease 
in the veteran.  The Board notes that the veteran's wife has 
not submitted evidence that she is medically trained or 
qualified to render medical opinions concerning either 
diagnosis or etiology of a disease; thus, her opinion may not 
be accepted as competent medical evidence of a nexus in this 
case.  Competent medical evidence means evidence provided by 
a person who is qualified through education, training, or 
experience to offer medical diagnoses, statements, or 
opinions.  38 C.F.R. § 3.159(a)(1).  


The Board notes that the veteran's wife has also submitted a 
copy of the medical treatise to which she above refers.  The 
Board initially notes that the first sentence of that 
document states that "[t]he cause of Parkinson's disease 
remains a mystery."  Another sentence states that "[a]ll that 
is known to date is that Parkinson's disease is a 
degenerative disorder of unknown cause."  While the article 
discusses a type of secondary parkinsonism (which according 
to the article is reversible) which could be caused by drugs 
such as Thioridazine, which interfere with dopamine in the 
brain, it does not state that these drugs always cause the 
symptoms, nor does the article discuss the veteran's case, 
all his disorders, nor all the drugs he has taken.  With 
regard to whether a medical article or treatise evidence has 
probative value, the Court has held that such evidence, 
standing alone, is probative if it discusses generic 
relationships with a degree of certainty such that, under the 
facts of the specific case, there is at least plausible 
causality based upon objective facts rather than on an 
unsubstantiated lay medical opinion.  See Wallin v. West, 11 
Vet. App. 509, 513 (1998); Sacks v. West, 11 Vet. App. 314, 
317 (1998).  That is, it is necessary to provide medical 
evidence that is specific with regard to a link between an 
individual's current disability and a medication claimed to 
have caused the disability.  Id.  In the present case the 
treatise evidence is too general and inconclusive, and does 
not provide the requisite medical evidence demonstrating a 
causal relationship between the claimed additional disability 
and VA medical care, including the prescribing of Mellaril 
and Thioridazine as treatment for the veteran's psychotic 
depression.  See Wallin, Sacks, supra. The article does not 
address the veteran's various disabilities, his symptoms, or 
his course of treatment.  Also, obviously, the writer of the 
article did not examine the veteran nor review his medical 
records and medical history, nor discuss why, as noted above, 
the veteran's parkinsonism symptoms did not disappear when 
Thioridazine or Mellaril was discontinued.

In an April 1999 statement the veteran's wife indicated that 
the veteran "has become so stiff that he cannot help or take 
care of himself due to the Parkinson [sic] which was induced 
[by] three medication[s] [which the Veterans] Hospital kept 
him on much to [sic] long."

In April 2001, in connection with the veteran's appeal, the 
Board requested a medical expert advisory opinion as to 
whether the continued usage of Mellaril caused or contributed 
to the development of Parkinson's disease or Parkinsonism 
symptoms in the veteran and whether VA treatment involved 
negligence, error in judgment, or other fault.  The medical 
expert was also informed that he could "assume" for the 
purposes of the request, that "the veteran's long-term use of 
Mellaril did cause or contribute to the development of 
Parkinson's disease or Parkinsonism symptoms.

In a memorandum dated in May 2001, a VA Assistant Chief of 
Neurology Service stated that:

In the mid-1970s [the] patient was 
treated for psychotic depression and 
attempted suicide.  He was subsequently 
treated with a combination of Tofranil 
and Mellaril.  The later agent is a 
dopamine blocking agent in the 
phenothiazine category, but it also has 
relatively prominent anticholinergic 
properties.  As a weak dopamine 
antagonist with associated 
anticholinergic effect, it has relatively 
less prominent risk of extrapyramidal 
complications -- acute and sub-acute 
features such as dystonia and 
parkinsonism as well as the chronic and 
long term development of dyskinesia.  In 
1976 this would have been a reasonable 
treatment schedule for the diagnosis 
described.

In 1981 the Tofranil was discontinued and 
Elavil was substituted.  Both are 
tricyclic antidepressants and the Elavil 
has more potent anticholinergic effects 
and sedative features.  Modification of 
medication was reasonable.

Continuation of a lower dose of Elavil 
and maintenance of Mellaril in 1983 would 
be reasonable.  In April 1984 it is 
stated that features of tardive 
dyskinesia were noted and patient 
obtained explanation for the condition 
and counseled regarding the use of these 
medications.  Considering the past 
history of psychotic depression and risk 
of suicide, a judgment to maintain this 
relatively mild dopamine blocking agent 
was made by the family.  One method of 
management in the tardive dyskinesia 
syndrome is to change the major 
tranquilizer to a milder agent to lower 
the risk of increasing symptomatology.  
This appears to have been a reasoned 
judgment and decision that was 
appropriate in the mid-1980s.

Patient signed an Informed Consent in 
October, 1985.  This document described 
the features and risks regarding tardive 
dyskinesia.

When the dosage of Mellaril was decreased 
in April, 1990, this would have been 
another appropriate method to limit 
development of tardive dyskinesia.  Later 
in the year he had no psychotic symptoms 
and the features described as tardive 
dyskinesia had disappeared.  Within 
months the patient's psychiatric problems 
became symptomatic and Mellaril was 
increased slightly.  Months later the 
patient and wife indicated that he was 
doing well and the medication was 
continued even though the risks of 
tardive dyskinesia had been described.

By November, 1992 it was determined that 
the medication would be tapered and 
discontinued as patient was 
psychiatrically stable.  He had no 
difficulties during the initial reduction 
and by the following year was doing well.  
Ultimately, the symptoms of depression 
returned, the Elavil was increased and 
Mellaril was continued.  There is 
indication that variations in Elavil 
dosage were based upon conflict between 
the patient's wife and the doctor.

In June, 1993 patient was hospitalized 
with suicidal ideation and a plan to hang 
himself.  The combination of Mellaril and 
Prozac was in place and Mellaril was 
continued at discharge.

The question of parkinsonism was raised 
and the reasonable decision was made to 
continue Mellaril.

This medication can cause parkinsonism, 
(not Parkinson's Disease), but as 
described above, it is an agent with 
relatively lower risk.  Mellaril could 
have been substituted for more potent 
drugs when neurological complications 
occurred in a patient requiring anti-
psychotic treatment.

Apparently, based upon the neurologist's 
recommendation, the Mellaril was 
discontinued in October, 1993.  Patient 
was stable for several months, but the 
following year required further 
hospitalization.

It may be difficult to determine the 
difference between drug induced 
parkinsonism and the idiopathic variety.  
There are no consistently distinguishing 
factors.  Discontinuation of medication 
would be associated with gradual 
improvement in the vast majority of drug 
induced cases.  Considering the character 
of the agent and its potency, in this 
case it would seem just as likely that 
[P]arkinson symptomatology developed as 
an idiopathic phenomena rather than a 
drug induced effect.

If the Mellaril caused the development of 
a parkinsonian syndrome the overwhelming 
weight of evidence would indicate that 
this was a carefully considered and 
reasonably discussed complication.  It is 
likely that the more serious and 
irreversible tardive dyskinesia syndrome 
was explained in greater detail.  It 
would not be considered negligent, 
careless or error of judgment to maintain 
the use of major tranquilizers, even 
those of the more potent type such as 
Haldol or Prolixin, if this was the only 
treatment option that would assure 
behavioral control and would prevent 
suicide.  The benefits of treatment 
clearly outweigh the risks.

If a [P]arkinson syndrome developed in 
relation to Mellaril, the course should 
not be progressively downward, but should 
show gradual improvement over time unless 
the patient also has "idiopathic" 
parkinsonism.  It is certainly possible 
to accentuate the severity of idiopathic 
parkinsonism with a phenothiazine, but a 
discontinuation of the agent should 
reverse the medication contribution.

The physician then concluded that:

1.  Mellaril, as a relatively mild 
phenothiazin, would have been 
appropriately prescribed in a setting of 
psychotic depression with suicidal 
ideation.

2.  Appropriate counseling and informed 
consent seems to have been provided in 
relation to the potential complications 
of medication.

3.  The medication appears to have had a 
beneficial effect on the patient over a 
number of years.

4.  There is no evidence to indicate the 
presence or persistence of a tardive 
dyskinesia syndrome.  Subsequent 
development of dyskinesia would be based 
upon the presence of a medication used 
for the treatment for parkinsonism.  It 
would not be based upon a delayed effect 
of [M]ellaril.

5.  The risk of developing parkinsonism 
while taking [M]ellaril is relatively 
low.  The benefit risk analysis must be 
applied.  In this case, clearly the 
benefit outweighed the risk.  In the vast 
majority of cases the parkinsonism 
syndrome is reversible.

6.  Over the years there is no indication 
that physicians behaved in a negligent or 
careless fashion or [sic] that they did 
not apprise patient and wife of potential 
complications of medication.  The 
management combination, along with other 
supportive measures of treatment may have 
prevented suicide.  There is no evidence 
of negligence in regard to the use of 
Mellaril or anti-depressant medications.

In July 2001 a copy of the expert medical opinion was mailed 
to the veteran's representative in Washington, D.C., and the 
representative was notified of the 60 day time limit from the 
date of the letter to submit any additional evidence or 
argument.  See Barnett v. Brown, 8 Vet. App. 1 (1995); Curry 
v. Brown, 7 Vet. App. 59, 66 (1994); Bernard v. Brown, 4 Vet. 
App. 384, 393-395 (1993).  The representative's Written Brief 
Presentation was received by the Board in September 2001.  
That document discussed the expert medical opinion.

In the case of original claims filed subsequent to October 1, 
1997, compensation shall be awarded for a qualifying 
additional disability or a qualifying death of a veteran in 
the same manner as if such additional disability or death 
were service-connected.  For purposes of this section, a 
disability or death is a qualifying additional disability or 
qualifying death if the disability or death was not the 
result of the veteran's willful misconduct and: (1) the 
disability or death was caused by hospital care, medical or 
surgical treatment, or examination furnished the veteran 
under any law administered by VA, either by a VA employee or 
in a VA facility as defined in § 1701(3)(A) of this title, 
and the proximate cause of the disability or death was; (A) 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care, medical or surgical treatment, 
or examination; or (B) an event not reasonably foreseeable.  
38 U.S.C.A. § 1151(a) (West 1991).

The implementing regulation, 38 C.F.R. § 3.358, provides that 
where it is determined that there is additional disability 
resulting from a disease or injury or an aggravation of an 
existing disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, compensation will be payable for such additional 
disability.

In determining that additional disability exists, the 
following considerations will govern: (1) The veteran's 
physical condition immediately prior to the disease or injury 
on which the claim for compensation is based will be compared 
with the subsequent physical condition resulting from the 
disease or injury, each body part involved being considered 
separately; (ii) As applied to medical or surgical treatment, 
the physical condition prior to the disease or injury will be 
the condition which the specific medical or surgical 
treatment was designed to relieve; (2) Compensation will not 
be payable under 38 U.S.C. A. § 1151 for the continuance or 
natural progress of disease or injuries for which the 
training, or hospitalization, etc., was authorized.  
38 C.F.R. § 3.358(b).

In determining whether such additional disability resulted 
from a disease or an injury or an aggravation of an existing 
disease or injury suffered as a result of training, 
hospitalization, medical or surgical treatment, or 
examination, the following considerations will govern: (1) It 
will be necessary to show that the additional disability is 
actually the result of such disease or injury or an 
aggravation of an existing disease or injury and not merely 
coincidental therewith; (2) The mere fact that aggravation 
occurred will not suffice to make the additional disability 
compensable in the absence of proof that it resulted from 
disease or injury or an aggravation of an existing disease or 
injury suffered as the result of training, hospitalization, 
medical or surgical treatment, or examination; (3) 
Compensation is not payable for the necessary consequences of 
medical or surgical treatment or examination properly 
administered with the express or implied consent of the 
veteran, or, in appropriate cases, the veteran's 
representative; "Necessary consequences" are those which are 
certain to result from, or were intended to result from, the 
examination or medical or surgical treatment administered; 
Consequences otherwise certain or intended to result from a 
treatment will not be considered uncertain or unintended 
solely because it had not been determined at the time consent 
was given whether that treatment would in fact be 
administered; (4) When the proximate cause of the injury 
suffered was the veteran's willful misconduct or failure to 
follow instructions, it will bar him (or her) from receipt of 
compensation hereunder except in the case of incompetent 
veterans.

Initially, the Board notes that the veteran's 38 U.S.C.A. 
§ 1151 claim was filed in March, 1998.  Thus, the law as 
stated above applies in adjudicating his claim.  This law 
requires that there be carelessness, negligence, lack of 
proper skill, error in judgment, or similar instance of fault 
on the part of VA in furnishing treatment to the veteran, 
resulting in a qualifying additional disability, in order to 
award compensation.

In the present case, the evidence shows that the veteran was 
treated by VA health care providers beginning in 1971 for 
major psychotic depression, a non-service connected 
disability, due to not only severe depression, but also for 
multiple suicide attempts.  The evidence also shows that 
features of tardive dyskinesia were first shown in April 
1984, after the veteran had been variously prescribed 
Mellaril, Tofranil, Thioridazine, Imipramine, and Elavil 
since 1971.  The evidence is also clear that these 
medications helped relieve the symptoms for which they were 
prescribed.  The evidence is also clear that the veteran's 
wife, rather than the veteran, was the primary person who 
approved the veteran's treatment.  The evidence also shows 
that the veteran and his wife were counseled on several 
occasions about the potential side effects of the prescribed 
medications, and signed consent forms indicating that all the 
potential benefits and side effects of the various drugs had 
been fully explained to them, and that both had agreed to 
accept the potential side effects in order to abate the 
veteran's severe depression and suicide attempts.  The 
evidence is also clear that the severe depression and suicide 
attempts were the primary concern of the veteran's wife.  The 
evidence also shows that the veteran's wife was pleased with 
the results of these medications.  The evidence is also clear 
that changes in the prescribed medications, and the dosages 
prescribed, were made periodically to address either 
heightened depression and suicide symptoms, or heightened 
side affects.  There is no medical evidence that the 
prescribed medications were carelessly or negligently 
prescribed, or were the result of a lack of proper skill, an 
error in judgment, or similar instance of fault on the part 
of VA health care providers.  

The only medical evidence to even remotely question the use 
of the medications or dosages prescribed by VA health care 
providers is found in a June to July 1993 private 
hospitalization report, wherein the physician essentially 
reviews the history of the veteran's mental status and his 
prescribed medications, and comes to an inconclusive opinion.  
This physician obviously knew the conflicting benefits/side 
affects of the prescribed medications, and factored this into 
his reasoning.  As stated, even after this, he did not reach 
a firm conclusion which conflicted with the course of 
treatment provided by VA health care providers.  It is also 
noteworthy that the physician in question appears not to have 
come to any firm conclusion as to what course of treatment 
would both relieve the veteran's severe psychotic depression 
and suicide attempts and not produce the known side affects 
of these medications.  Indeed, the Board must emphasize that 
it is not even clear from the medical evidence from what 
disabilities the veteran now suffers, as his current semi-
comatose state prevents health care providers from 
questioning him as to his symptoms or mental status.

Accordingly, as there is no medical evidence of record which 
shows carelessness, negligence, lack of proper skill, error 
in judgment, or similar instance of fault on the part of VA 
health care providers in prescribing a course of treatment 
for the veteran's severe psychotic depression and suicide 
attempts, including prescribing medications, and as both the 
veteran and his wife knowingly gave their express consent to 
prescribe medications which may have resulted in the 
predicted side effects, the Board must find that the 
preponderance of the evidence is against the veteran's claim 
for entitlement to compensation pursuant to 38 U.S.C.A. 
§ 1151 for Parkinson's disease as a result of prescribed 
medication during Department of Veterans Affairs treatment of 
major depression with suicidal ideation.

In reaching this decision the Board considered the doctrine 
of reasonable doubt.  However, as the preponderance of the 
evidence is against the veteran's claim, the doctrine is not 
for application.  38 U.S.C.A. § 5107 (West Supp. 2001); 
Gilbert v. Derwinski, 1 Vet. App. 49, 57-58 (1990).


ORDER

Entitlement to compensation pursuant to 38 U.S.C.A. § 1151 
for Parkinson's disease as a result of prescribed medication 
during Department of Veterans Affairs treatment of major 
depression with suicidal ideation is denied.


REMAND

The veteran has appealed the denial of service connection for 
PTSD.  The Board notes that the February 1999 RO decision, 
the June 1999 statement of the case, and the January 2000 
supplemental statement of the case all contain notations that 
the claim was found to be not well grounded and was decided 
under the former criteria for establishing service connection 
for PTSD, as found in 38 C.F.R. § 3.304(f) (1999).

The Board notes that by regulatory amendment effective March 
7, 1997, substantive changes were made to 38 C.F.R. 
§ 3.304(f) concerning the type of evidence required to 
establish service connection for PTSD.  See 64 Fed. Reg. 
32807-32808 (1999).  Where the law or regulations change 
while a case is pending, the version most favorable to the 
claimant applies, absent congressional intent to the 
contrary.  Karnas v. Derwinski, 1 Vet. App. 308, 312-313 
(1991).  Accordingly, the provisions of the new regulation 
apply to the development and adjudication of the veteran's 
PTSD claim.  That section now provides that service 
connection for PTSD requires medical evidence diagnosing the 
condition in accordance with § 4.125(a); a link, established 
by medical evidence, between current symptoms and an in-
service stressor; and credible supporting evidence that the 
claimed in-service stressor occurred.  If the evidence 
establishes that the veteran engaged in combat with the enemy 
and the claimed stressor is related to that combat, in the 
absence of clear and convincing evidence to the contrary, and 
provided that the claimed stressor is consistent with the 
circumstances, conditions, and hardships of the veteran's 
service, the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  38 C.F.R. 
§ 3.304(f) (2000).  The diagnosis of PTSD must comply with 
the criteria set forth in the American Psychiatric 
Association's Diagnostic and Statistical Manual of Mental 
Disorders, Fourth Edition (DSM-IV).  See generally Cohen v. 
Brown, 10 Vet. App. 128 (1997).

The United States Court of Appeals for the Federal Circuit 
has held that VA, in adjudicating a PTSD claim under Karnas, 
"should determine which version is more favorable to [the 
veteran] and apply that version."  Winters v. Gober, 219 F.3d 
1375 (Fed. Cir. 2000).  The Court has essentially held that 
the revised § 3.304(f) is more favorable to the veteran than 
the former regulation.  See generally Cohen, supra; Harth v. 
West, 14 Vet. App. 1 (2000).  Accordingly, upon remand, the 
RO must make a determination of which version of § 3.304(f) 
is more favorable to the veteran and apply that version in 
adjudicating his claim for service connection for PTSD.  The 
RO also should make a factual determination that the veteran 
engaged in combat with the enemy during World War II, and so 
document the claims file.  See 38 U.S.C.A. § 1154(b); Cohen 
(Douglas), 10 Vet. App. at 145-46; Harth, 14 Vet. App. at 6; 
VAOPGCPREC 12-99 (Oct. 18, 1999).

To date, the RO has not adjudicated the veteran's claim for 
entitlement to service connection for PTSD under the 
finalized regulatory changes.  Further action, to include the 
RO's adjudication of the veteran's claim under the revised 
regulatory criteria, is needed, and in the event such claim 
continues to be denied, notice to the veteran and his 
representative of the most recent criteria is also required 
so that he and his representative may respond with 
appropriate arguments in support of his entitlement to the 
claimed benefit. 

The Board also notes that, during the pendency of this claim, 
the Veterans Claims Assistance Act of 2000, Pub. L. No. 106-
475, § 3(a), 114 Stat. 2096, 2097-98 (2000) (VCAA) was 
enacted.  The provisions of the new statutes apply to the 
development and adjudication of the veteran's PTSD claim.  
Karnas, supra.  In part, the VCAA provides that VA shall make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate the claimant's claim for a benefit 
under a law administered by VA.  As part of the assistance 
provided under subsection (a), VA must reasonable efforts to 
obtain relevant records (including private records) that the 
claimant adequately identifies to VA and authorizes VA to 
obtain.

If VA, after making reasonable efforts to obtain such 
records, is unable to obtain all of the relevant records 
sought, VA must notify the claimant that VA is unable to 
obtain records with respect to the claim.  See 38 U.S.C.A. 
§ 5103A(b)(2).  Such notification shall identify the records 
VA is unable to obtain; briefly explain the efforts that VA 
made to obtain those records; and describe any further action 
to be taken by VA with respect to the claim.  See 38 U.S.C.A. 
§ 5103A(b)(2)(A)(B), (C).  Whenever VA attempts to obtain 
records from a Federal department or agency under this 
subsection or subsection (c), the efforts to obtain those 
records shall continue until the records are obtained unless 
it is reasonably certain that such records do not exist or 
that further efforts to obtain those records would be futile.  
See 38 U.S.C.A. § 5103A(b)(3).  In the case of a claim for 
disability compensation, the assistance provided by VA under 
sub-section (b) shall include obtaining the following records 
if relevant to the claim: records of relevant medical 
treatment or examination of the claimant at VA health-care 
facilities or at the expense of VA, if the claimant furnishes 
information sufficient to locate those records; any other 
relevant records held by any Federal department or agency 
that the claimant adequately identifies and authorizes VA to 
obtain.

The VCAA also provides that, in the case of a claim for 
disability compensation, the assistance provided the veteran 
shall include providing a medical examination or obtaining a 
medical opinion when such opinion is necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d)(1).  That 
section further provides that VA shall treat an examination 
or opinion as being necessary to make a decision on the claim 
if the evidence of record, taking into consideration all 
information and lay or medical evidence (including statements 
of the veteran) contains competent evidence the veteran has a 
current disability or persistent or recurrent symptoms of 
disability, and indicates that the disability or symptoms may 
be associated with the veteran's active duty service, but 
does not contain sufficient medical evidence to make a 
decision on the claim.  See Veterans Claims Assistance Act of 
2000, 38 U.S.C. §§ 5103, 5103A (West Supp. 2001); 66 Fed. 
Reg. 45,620, 45,630 (Aug. 29, 2001) (to be codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a)). 
Accordingly, the veteran's claims must be remanded in order 
to comply with the provisions of the VCAA and implementing 
regulations.

This case is REMANDED to the RO for the following action:

1.  Initially, the RO should insure that 
all applicable provisions of the Veterans 
Claims Assistance Act of 2000, Pub. L. 
No. 106-475 have been followed.

2.  The RO should specifically find that 
the veteran engaged in combat with the 
enemy during World War II, and should so 
notify the VA psychiatric examiner if an 
examination is to be conducted.

3.  After completion of the above the RO 
should, if possible, arrange for a VA 
psychiatric examination for the veteran 
for the purpose of determining whether 
the diagnostic criteria of DSM-IV for 
PTSD are met and, if so, whether it is 
more likely, less likely, or at least as 
likely as not that current PTSD 
symptomatology is causally linked to the 
veteran's World War II combat.  The 
claims file and a separate copy of this 
REMAND should be provided to the examiner 
for review.  All indicated studies, 
including PTSD sub scales, are to be 
performed, if possible.

If it is not possible for a VA 
psychiatric examination of the veteran to 
be conducted, due to his current mental 
state, a treating physician or the 
designated examining physician should so 
state in writing.

4.  The RO should then adjudicate the 
claim for service connection for PTSD on 
the merits and on the basis on all the 
evidence then of record, including any 
recently received, and all applicable 
statutes, regulations, and caselaw, 
including both the former and revised 
38 C.F.R. § 3.304(f).  If the 
determination remains unfavorable to the 
veteran, he and his representative should 
be furnished an appropriate supplemental 
statement of the case and be afforded the 
applicable time to respond.

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if otherwise in order.  The purpose of this 
REMAND is to accord due process of law and to fulfill the 
duty to assist.  The veteran has the right to submit 
additional evidence and argument on the matter the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


		
	James A. Frost
	Acting Member, Board of Veterans' Appeals

 

